***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. STEPHEN NEARY
                 (AC 38017)
                       Keller, Prescott and Bear, Js.

                                  Syllabus

The defendant, who previously had been convicted, on pleas of nolo conten-
   dere, of the crimes of interfering with an officer, assault of public safety
   personnel and carrying a dangerous weapon, and of violation of proba-
   tion, appealed to this court from the judgment of the trial court denying
   his motion to correct an illegal sentence, in which he raised claims
   regarding the legality of his sentence. Held that the defendant having
   completed his sentence, including the period of conditional discharge,
   there was no practical relief that could be afforded to him with regard
   to that sentence, and, therefore, his claims regarding the legality of that
   sentence were moot; accordingly, the appeal was dismissed.
       Argued September 12—officially released November 7, 2017

                             Procedural History

   Information, in the first case, charging the defendant
with violation of probation, and information, in the sec-
ond case, charging the defendant with the crimes of
interfering with an officer, breach of the peace in the
second degree, assault of public safety personnel, and
carrying a dangerous weapon, brought to the Superior
Court in the judicial district of New Haven, geographical
area number seven, where the defendant was presented
to the court, J. Fischer, J., on a plea of guilty to violation
of probation, and on a plea of nolo contendere to
interfering with an officer, assault on a police officer,
and carrying a dangerous weapon; thereafter, the court
rendered judgments in accordance with the defendant’s
pleas; subsequently, the state entered a nolle prosequi
on the charge of breach of the peace in the second
degree; thereafter, the court denied the defendant’s
motion to correct an illegal sentence, and the defendant
appealed to this court. Appeal dismissed.
  David B. Rozwaski, special public defender, for the
appellant (defendant).
   Timothy F. Costello, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and James Turcotte, supervisory assistant
state’s attorney, for the appellee (state).
                                  Opinion

   PER CURIAM. The defendant, Stephen Neary,
appeals from the judgment of the trial court denying
his motion to correct an illegal sentence filed pursuant
to Practice Book § 43-22. On February 7, 2013, pursuant
to a plea agreement, the defendant pleaded nolo conten-
dere to the charges of interfering with an officer in
violation of General Statutes § 53a-167a, assault of pub-
lic safety personnel in violation of General Statutes
§ 53a-167c, and carrying a dangerous weapon in viola-
tion of General Statutes § 53-206. The defendant also
admitted to violating conditions of a previously imposed
probation. See General Statutes § 53a-32.1 On the same
day, the court sentenced the defendant to a total effec-
tive sentence of seven years of incarceration, execution
suspended after two and one-half years to serve, and
two years of conditional discharge.
  On March 4, 2014, the defendant filed the second of
two motions to correct an illegal sentence in which
he raised various claims regarding the legality of his
sentence and the underlying conviction. The court
denied the motion, and this appeal followed.
   On August 30, 2017, we ordered the parties to ‘‘be
prepared to address at oral argument (1) whether the
sentence imposed on the defendant on February 7, 2013,
has been completed; and (2) if so, whether this appeal
from the trial court’s denial of the defendant’s motion
to correct [an] illegal sentence has been rendered moot
as a result.’’ At oral argument, the defendant conceded
that he had completed the sentence that was imposed
by the court on February 7, 2013, including the period
of conditional discharge.
  In State v. Bradley, 137 Conn. App. 585, 587 n.1, 49
A.3d 297, cert. denied, 307 Conn. 939, 56 A.3d 950 (2012),
this court held that an appeal from a motion to correct
an illegal sentence is rendered moot if the defendant
completes the sentence while the appeal is pending
because this court cannot afford the defendant any
practical relief as to that sentence. Accordingly,
because the defendant has completed his sentence, his
claims here regarding the legality of that sentence
are moot.2
      The appeal is dismissed.
  1
    Although §§ 53a-167a, 53a-167c, 53-206, and 53a-32 have been amended
by the legislature since the events underlying the present appeal, those
amendments have no bearing on the merits of this appeal. In the interest
of simplicity, we refer to the current revision of those statutes.
  2
    To the extent that the defendant here is also attempting to challenge
not only the legality of the sentence, but the underlying conviction itself,
such a claim is beyond the purview of a motion to correct an illegal sentence.
See, e.g., State v. Lawrence, 281 Conn. 147, 158–59, 913 A.2d 428 (2007).